Citation Nr: 0018986	
Decision Date: 07/19/00    Archive Date: 07/25/00

DOCKET NO.  95-31 457	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for a 
back disability for the period beginning March 13, 1998. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel  
INTRODUCTION

The veteran served on active duty from January 1986 to 
January 1994. 

This case is before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from adverse action by the 
Department of Veterans Affairs (hereinafter VA) Regional 
Office in Nashville, Tennessee, (hereinafter RO).  
 

FINDINGS OF FACT

1.  On January 28, 2000, the Board issued a decision on 
issues to include, in pertinent part, entitlement to an 
evaluation in excess of 20 percent for a back disability for 
the period beginning March 13, 1998. 

2.  In December 1999, additional evidence which is relevant 
to the issue of entitlement to an evaluation in excess of 20 
percent for a back disability for the period beginning March 
13, 1998, was received at the Board.  This evidence was not 
associated with the claims file at the time the January 2000 
decision was entered.


CONCLUSION OF LAW

A vacate of that portion of the January 28, 2000, Board 
decision which denied a claim for entitlement to an 
evaluation in excess of 20 percent for a back disability for 
the period beginning March 13, 1998, is warranted.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 20.1304 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Applicable regulations provide that an appellant will be 
granted a period of 90 days following the mailing of notice 
to him that an appeal has been certified to the Board for 
appellate review and that the appellate record has been 
transferred to the Board, or until the date the appellate 
decision is promulgated by the Board, whichever comes first, 
during which he may submit additional evidence.  38 C.F.R. § 
20.1304 (1999).

In the veteran's case, the RO notified him on October 29, 
1999, that his appeal was being transferred to the Board.  In 
December 1999, evidence concerning treatment for a back 
disorder at the "Bone & Joint Clinic, P.C." in June and 
August 1999 was received at the Board.  This evidence was not 
physically associated with the record at the time of the 
January 28, 2000, Board decision, and it is concluded that 
this evidence is relevant to the issue before the Board of 
entitlement to an evaluation in excess of 20 percent for a 
back disability for the period beginning March 13, 1998.  
This additional evidence was received within the 90 day 
period allowed for submission of additional evidence.  This 
evidence was submitted without a waiver of RO jurisdiction.  
Given these circumstances, the Board finds that the portion 
of the January 28, 2000, Board decision which denied a claim 
for entitlement to an evaluation in excess of 20 percent for 
a back disability for the period beginning March 13, 1998, 
should be vacated, and that a new decision with respect to 
this issue promulgated after consideration of the additional 
evidence.  38 C.F.R. § 20.1304 (1999).



	(CONTINUED ON NEXT PAGE)



ORDER

That portion of the January 28, 2000, Board decision which 
denied a claim for entitlement to an evaluation in excess of 
20 percent for a back disability for the period beginning 
March 13, 1998, is hereby vacated. 


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

